Appellate Case: 20-4127     Document: 010110660923       Date Filed: 03/22/2022     Page: 1
                                                                                   FILED
                                                                       United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                          Tenth Circuit

                              FOR THE TENTH CIRCUIT                           March 22, 2022
                          _________________________________
                                                                          Christopher M. Wolpert
                                                                              Clerk of Court
  SCOTT LOGAN GOLLAHER,

        Plaintiff - Appellant,

  v.                                                    Nos. 20-4127 & 21-4010
                                                      (D.C. No. 2:15-CV-00133-TS)
  WILLIAM Z. WENTLAND,                                          (D. Utah)

        Defendant - Appellee.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before PHILLIPS, BALDOCK, and EID, Circuit Judges.
                    _________________________________

       Plaintiff Scott Logan Gollaher, proceeding pro se,1 appeals from the district

 court’s order granting Defendant William Z. Wentland’s motion for judgment on the


       *
         After examining the briefs and appellate record, this panel has determined
 unanimously to honor the parties’ request for a decision on the briefs without oral
 argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
 submitted without oral argument. This order and judgment is not binding precedent,
 except under the doctrines of law of the case, res judicata, and collateral estoppel. It
 may be cited, however, for its persuasive value consistent with Fed. R. App. P. 32.1
 and 10th Cir. R. 32.1.
       1
          Mr. Gollaher also proceeded pro se in district court until the court appointed
 pro bono counsel for the limited purpose of helping him draft and file his third
 amended complaint. The scope of the appointment did not extend beyond that
 specific task. Because he is proceeding pro se on appeal, we liberally construe
 Mr. Gollaher’s appellate filings. See Ledbetter v. City of Topeka, 318 F.3d 1183,
 1187 (10th Cir. 2003). But we do not “take on the responsibility of serving as the
 litigant’s attorney in constructing arguments and searching the record.” Garrett v.
 Selby Connor Maddux & Janer, 425 F.3d 836, 840 (10th Cir. 2005).
Appellate Case: 20-4127     Document: 010110660923        Date Filed: 03/22/2022        Page: 2



 pleadings under Rule 12(c) of the Federal Rules of Civil Procedure (appeal

 no. 20-4127). He also appeals from the district court’s order denying his petition

 for rehearing, which sought reconsideration of the district court’s decision on the

 Rule 12(c) motion (appeal no. 21-4010). These appeals were consolidated for

 procedural purposes. Exercising jurisdiction pursuant to 28 U.S.C. § 1291, we affirm

 the district court’s decisions in both appeals.

        I. Background

        The operative complaint for the purposes of this appeal is Mr. Gollaher’s third

 amended complaint, which brought two claims under 42 U.S.C. § 1983 against

 Detective Wentland, who worked for the Morgan County Sheriff’s Office.2 The

 complaint asserted that Detective Wentland violated Mr. Gollaher’s constitutional

 rights when Detective Wentland participated in obtaining and executing search

 warrants for Mr. Gollaher’s residence and other property and in arresting him.

 Detective Wentland filed an answer and then subsequently filed a motion for

 judgment on the pleadings under Rule 12(c) of the Rules of Civil Procedure. He

 argued that he was entitled to qualified immunity because Mr. Gollaher’s complaint

 “failed to state a claim for a Fourth Amendment violation related to the search of his

 property or his subsequent arrest because both were supported by probable cause.”

 R., Vol. II at 6.



        2
         Although Detective Wentland no longer works for the Morgan County
 Sheriff’s Office, we refer to him in this decision by his title during the events at
 issue.
                                             2
Appellate Case: 20-4127     Document: 010110660923        Date Filed: 03/22/2022     Page: 3



        A magistrate judge initially recommended denying the motion without

 prejudice. The district court rejected the report and recommendation after

 considering Detective Wentland’s objections and Mr. Gollaher’s response to those

 objections and reviewing the issues de novo.

        The district court first considered Mr. Gollaher’s contention that

 Detective Wentland omitted material information and made false representations in

 his affidavit for the search warrants. The court explained that “[e]ven when the

 additional information is added [to the affidavit] and the allegedly false statements

 are omitted, the salient assertion remains the same: [Mr. Gollaher] allegedly took

 pictures with his cell phone of minors in various states of undress.” Id. at 208. The

 court further explained that “[t]his provides sufficient probable cause that

 [Mr. Gollaher’s] cell phone and other electronic devices may have contained

 evidence of sexual exploitation of a minor.” Id.

        As for Mr. Gollaher’s contention that he was arrested without probable cause,

 the court noted that “[t]he only allegation to support this assertion is that, on

 information and belief, ‘no evidence had been found at Mr. Gollaher’s residence or

 Morgan property that would have provided probable cause to believe Mr. Gollaher

 had committed acts of sodomy on a child or sexual exploitation of a minor.’” Id. at

 210 (quoting R., Vol. I at 391-92). The court explained that “the allegation is totally

 conclusory because it completely lacks factual support” and “[Mr. Gollaher] merely

 asserts that no evidence had been found to support a finding of probable cause but

 provides no factual assertions to shore up this conclusory statement.” Id. at 211. The

                                             3
Appellate Case: 20-4127    Document: 010110660923         Date Filed: 03/22/2022    Page: 4



 court further explained “[i]t seems implausible that Plaintiff would be arrested and

 subjected to an ongoing criminal proceeding if ‘no evidence’ had truly been found.

 Without more, this claim is subject to dismissal.” Id.

       The court granted the Rule 12(c) motion for judgment on the pleadings.

 Mr. Gollaher subsequently filed a petition for rehearing, which sought

 reconsideration of the district court’s decision under Rules 59(e) and 60(b) of the

 Federal Rules of Civil Procedure. The district court denied the petition.

       Mr. Gollaher now appeals from the order granting the motion for judgment on

 the pleadings (appeal no. 20-4127) and the order denying the petition for rehearing

 (appeal no. 21-4010).

       II. Discussion

       We treat a motion for judgment on the pleadings under Rule 12(c) as a motion

 to dismiss under Rule 12(b)(6), Atl. Richfield Co. v. Farm Credit Bank of Wichita,

 226 F.3d 1138, 1160 (10th Cir. 2000), and “[w]e review de novo a dismissal of a

 complaint under Rule 12(b)(6),” TMJ Implants, Inc. v. Aetna, Inc., 498 F.3d 1175,

 1180 (10th Cir. 2007). In reviewing the complaint, “[w]e accept as true all

 well-pleaded factual allegations” and “view those allegations in the light most

 favorable to the nonmoving party.” Id. (internal quotation marks omitted).

                                           A.

       Mr. Gollaher first argues that the district court abused its discretion by

 narrowly limiting its review to only his third amended complaint and the exhibits

 attached to his complaint when deciding to grant the Rule 12(c) motion for judgment

                                            4
Appellate Case: 20-4127    Document: 010110660923         Date Filed: 03/22/2022    Page: 5



 on the pleadings. But, as noted above, a Rule 12(c) motion is treated as a

 Rule 12(b)(6) motion to dismiss, and “[t]he court’s function on a Rule 12(b)(6)

 motion is not to weigh potential evidence that the parties might present at trial, but to

 assess whether the plaintiff’s complaint alone is legally sufficient to state a claim for

 which relief may be granted.” Smith v. United States, 561 F.3d 1090, 1098 (10th Cir.

 2009) (internal quotation marks omitted).

       Moreover, although Mr. Gollaher asserts that the district court’s “constricted

 review left it without context critical to a fair determination on the case merits,” Aplt.

 Opening Br. at 7, he does not identify any specific documents the district court

 should have considered or cite any authority for the proposition that the district court

 was required to consider evidence outside of the complaint when ruling on the

 motion. Instead, he contends the district court should have considered

 “repudiation[s]” he made in his response to the defendant’s objections to the

 magistrate judge’s report and recommendation, as well as his assertion that pro bono

 counsel failed to make corrections to his third amended complaint before filing it.

 See id. at 7. But Mr. Gollaher did not move to amend his complaint to correct any

 alleged misstatements that he learned of prior to filing his response to the objections.

 And when reviewing a Rule 12(c) motion, the district court’s role is to review the

 sufficiency of the complaint, not to weigh potential evidence, see Smith, 561 F.3d

 at 1098. Mr. Gollaher has therefore failed to show the district court abused its

 discretion in considering only the third amended complaint and the attached exhibits

 in deciding the Rule 12(c) motion.

                                             5
Appellate Case: 20-4127      Document: 010110660923         Date Filed: 03/22/2022      Page: 6



                                              B.

        Mr. Gollaher next argues that when the district court was considering his

 unlawful arrest claim, it relied on evidence outside of the complaint—although it

 stated it was not doing so—and adopted a factual assertion in favor of the moving

 party, contrary to the Rule 12(c) standard of review. But even assuming it did so,

 “because our review is de novo, we need not concern ourselves with any alleged

 misstatements or errors by the district court.” TMJ Implants, 498 F.3d at 1181

 (summarily disposing of party’s contention on appeal from Rule 12(b)(6) dismissal

 that “the district court resolved several issues of fact against it and ignored issues of

 disputed material fact”).

        We consider only the allegations in Mr. Gollaher’s third amended complaint

 and view those allegations in his favor. After doing so, we conclude that the district

 court properly dismissed the unlawful arrest claim.

        “To survive a motion to dismiss, a complaint must contain sufficient factual

 matter, accepted as true, to state a claim to relief that is plausible on its face.”

 Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotation marks omitted).

 “[M]ere labels and conclusions, and a formulaic recitation of the elements of a cause

 of action will not suffice; a plaintiff must offer specific factual allegations to support

 each claim.” Kan. Penn Gaming, LLC v. Collins, 656 F.3d 1210, 1214 (10th Cir.

 2011) (internal quotation marks omitted). “A claim has facial plausibility when the




                                              6
Appellate Case: 20-4127    Document: 010110660923        Date Filed: 03/22/2022      Page: 7



 plaintiff pleads factual content that allows the court to draw the reasonable inference

 that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678.

        Mr. Gollaher was arrested without a warrant, but “[a] warrantless arrest is

 permissible when an officer has probable cause to believe that a person committed a

 crime,” Cortez v. McCauley, 478 F.3d 1108, 1115 (10th Cir. 2007) (en banc) (internal

 quotation marks omitted). “Probable cause to arrest exists only when the facts and

 circumstances within the officers’ knowledge, and of which they have reasonably

 trustworthy information, are sufficient in themselves to warrant a man of reasonable

 caution in the belief that an offense has been or is being committed.” United States

 v. Valenzuela, 365 F.3d 892, 896 (10th Cir. 2004) (internal quotation marks omitted).

        To support his claim for unlawful arrest, Mr. Gollaher alleged: “On

 information and belief, at the time Detective Wentland arrested Mr. Gollaher, no

 evidence had been found at Mr. Gollaher’s residence or the Morgan Property that

 would have provided probable cause to believe Mr. Gollaher had committed acts of

 sodomy on a child or sexual exploitation of a minor.” R., Vol. I at 391-92. He also

 alleged, on information and belief, that “after [he] had been incarcerated for

 approximately 230 days, the Morgan County prosecuting attorney” moved to dismiss

 the charges and, on information and belief, the charges were dismissed “because no

 evidence existed to convict him of the crimes for which he had been charged.” Id. at

 392.

        We first note that the allegations about the charges being dismissed are not

 relevant to the plausibility of the unlawful arrest claim because “probable cause for a

                                            7
Appellate Case: 20-4127     Document: 010110660923         Date Filed: 03/22/2022     Page: 8



 warrantless arrest is determined in terms of the circumstances confronting the

 arresting officer at the time of the seizure,” so “the validity of such an arrest is not

 undermined by subsequent events in the suspect’s criminal prosecution such as

 dismissal of charges.” Wilder v. Turner, 490 F.3d 810, 814 (10th Cir. 2007) (internal

 quotation marks omitted).

        That leaves only one allegation to support Mr. Gollaher’s assertion he was

 arrested without probable cause—that, on information and belief, “no evidence had

 been found at [his] residence or the Morgan property that would have provided

 probable cause to believe [he] committed acts of sodomy on a child or sexual

 exploitation of a minor,” R., Vol. I at 391-92. We conclude this allegation is too

 conclusory and lacking in factual support to plausibly state a claim that

 Detective Wentland lacked probable cause to arrest Mr. Gollaher. This is especially

 so where Mr. Gollaher also admitted in his complaint that after “several hours of

 unauthorized searching of electronic media at his residence, Detective Wentland

 arrested [him] on 10 counts of child pornography and one count of sodomy on a

 child,” id. at 391, and “Detective Wentland and others executing the Search Warrants

 seized several computers and other ‘digital media,’” id. at 394. It seems implausible

 that no evidence was found to support probable cause for an arrest when

 Mr. Gollaher admits that the officers searched his residence for several hours and

 seized computers and other digital media.

        In any event, “[d]ismissal is appropriate where the well-pleaded facts do not

 permit the court to infer more than the mere possibility of misconduct,” Al-Owhali v.

                                              8
Appellate Case: 20-4127    Document: 010110660923        Date Filed: 03/22/2022     Page: 9



 Holder, 687 F.3d 1236, 1240 (10th Cir. 2012) (internal quotation marks omitted), and

 the conclusory allegation that “no evidence had been found . . . that would have

 provided probable cause,” R., Vol. II at 391-92, does not permit this court to infer

 more than the mere possibility of misconduct. In other words, there are no

 non-conclusory allegations that could plausibly lead to the conclusion that

 Mr. Gollaher was arrested without probable cause. We therefore affirm the district

 court’s dismissal of the unlawful arrest claim.

                                            C.

       In his third argument, Mr. Gollaher raises four separate issues. He argues that

 Detective Wentland: (1) exploited the errors and omissions that pro bono counsel

 made in the third amended complaint; (2) refused to stipulate to permit Mr. Gollaher

 to amend his complaint for a fourth time; (3) filed his Rule 12(c) motion prematurely;

 and (4) told the court that the parties had not conducted discovery when

 Detective Wentland knew he had obtained extensive discovery. We have considered

 these issues and none of them show that the district court committed reversible error

 in granting the Rule 12(c) motion.

                                            D.

       After the district court granted the Rule 12(c) motion, Mr. Gollaher filed a

 petition for rehearing, which sought reconsideration of the district court’s decision

 under Rules 59(e) and 60(b). The court denied the petition for rehearing and

 Mr. Gollaher appealed the denial. But in his opening brief, he does not make any

 arguments as to how the district court erred or abused its discretion in denying his

                                            9
Appellate Case: 20-4127    Document: 010110660923        Date Filed: 03/22/2022   Page: 10



  petition for rehearing. He has therefore waived any challenge to the district court’s

  denial of his petition for rehearing. See Silverton Snowmobile Club v. U.S. Forest

  Serv., 433 F.3d 772, 783 (10th Cir. 2006) (“[W]e have held that the failure to raise an

  issue in an opening brief waives that issue.” (brackets and internal quotation marks

  omitted)).

        III. Conclusion

        For the foregoing reasons, we affirm the district court’s decision granting the

  Rule 12(c) motion and dismissing Mr. Gollaher’s third amended complaint in appeal

  no. 20-4127, and we affirm the denial of Mr. Gollaher’s petition for rehearing in

  appeal no. 21-4010. We grant Mr. Gollaher’s motions for leave to proceed in these

  appeals without prepayment of the filing fees. Mr. Gollaher is obligated to continue

  making partial payments until the fees have been paid.


                                             Entered for the Court


                                             Bobby R. Baldock
                                             Circuit Judge




                                            10